OPINION
PER CURIAM.
In March 1991 the Alaska Department of Health and Social Services took emergency custody of F.P., W.M. and A.M. The Department filed a petition for temporary custody. The Native Village of Circle intervened and moved to dismiss the superior court proceeding, claiming exclusive jurisdiction over the custody matter. The superior court denied the motion to dismiss. We affirm.
Circle is without jurisdiction in this child custody dispute. This case is controlled by Native Village of Nenana v. Department of Health & Social Services, 722 P.2d 219 (Alaska 1986), cert. denied, 479 U.S. 1008, 107 S.Ct. 649, 93 L.Ed.2d 704 (1986), and In re K.E., 744 P.2d 1173 (Alaska 1987). Circle asks that we review our holdings in these cases in light of recent opinions of the United States Court of Appeals for the Ninth Circuit, especially Native Village of Venetie I.R.A. Council v. Alaska, 944 F.2d 548 (9th Cir.1991).
The decision in Native Village of Venetie fails to persuade us that our prior cases should be overruled.1 In concluding that the villages of Venetie and Fort Yukon had concurrent jurisdiction in child custody matters, the Venetie court held that these villages could be considered “sovereign,” and therefore entitled to “the same rights and responsibilities as [] sovereign bands of native Americans in the continental United States,” if they were “modern day successors to sovereign historical bands of natives.” Id. at 559. This opinion is contrary to Native Village of Stevens v. Alaska Management & Planning, 757 P.2d 32 (Alaska 1988), where we concluded that “the history of the relationship between the federal government and Alaska Natives ... indicates that Congress intended that most Alaska Native groups not be treated as sovereigns.” Id. at 34.
Under 25 U.S.C. § 1918(a) (1988), any Alaskan Native group seeking to “reas-sume” jurisdiction over child custody matters must first petition the Secretary of the Interior for approval.2 The Ninth Circuit recognized this in Venetie. Venetie, 944 F.2d at 555. Nevertheless, it concluded that neither the Indian Child Welfare Act (25 U.S.C. §§ 1901-63 (1988)) nor Public Law 280 prevents Alaskan Native groups from exercising concurrent jurisdiction over child custody matters. Id. at 562.
We reached an opposite conclusion in Native Village of Nenana:
Our reading of 25 U.S.C. § 1918(a) indicates that Congress intended that Public Law 280 give certain states, including Alaska, exclusive jurisdiction over matters involving the custody of Indian children, and that those states exercise such jurisdiction until a particular tribe peti*1216tions to reassume jurisdiction over such matters, and the Secretary of the Interi- or approves [the] tribe’s petition.
Native Village of Nenana, 722 P.2d at 221. Our analysis of the issue need not be repeated here. See id. at 221-22; see also In re K.E., 744 P.2d at 1174. We remain convinced that our interpretation of § 1918(a) is correct. Nothing in Native Village of Venetie persuades us to change our opinion.
Since Circle has not successfully petitioned the Secretary of the Interior to reassume jurisdiction pursuant to 25 U.S.C. § 1918(a), it has no jurisdiction to decide child custody matters. The superior court therefore correctly denied Circle’s motion to dismiss.3
AFFIRMED.
RABINO WITZ, C.J., dissents.

. As the court of appeals observed in Harrison v. State, 791 P.2d 359 (Alaska App.1990):
Where a federal question is involved, the courts of Alaska are not bound by the decisions of a federal court other than the United States Supreme Court. The converse is also true; federal courts in Alaska are not bound by decisions of Alaska state courts on questions of federal law.
Id., at 363 n. 7 (citations omitted).


. Section 1918(a) provides:
Any Indian tribe which became subject to State jurisdiction pursuant to the provisions of the Act of August 15, 1953 (67 Stat. 588), as amended by Title IV of the Act of April 11, 1968 (82 Stat. 73, 78), or pursuant to any other Federal law, may reassume jurisdiction over child custody proceedings. Before any Indian tribe may reassume jurisdiction over Indian child custody proceedings, such tribe shall present to the Secretary for approval a petition to reassume such jurisdiction which includes a suitable plan to exercise such jurisdiction.
The Act of August 15, 1953 is commonly referred to as "Public Law 280.” Alaska has been a “Public Law 280” state since 1958. 72 Stat. 545 (1958).


. We have reviewed Circle's remaining arguments and have concluded that they lack merit.